Citation Nr: 1125796	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Eligibility for payment of attorney fees in excess of $2,514.80 from past-due benefits, to include whether the attorney fees were correctly calculated.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 attorney fee eligibility decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The appellant was the Veteran's attorney (Attorney).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

On December 22, 2006, 38 U.S.C.A. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, but only for those claims filed 180 days after the passage of the Act.  VA also promulgated regulations implementing this Act on May 22, 2008.  These regulations, effective June 23, 2008, involved the replacement of 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636, among other things.  These changes, however, only apply to fee agreements entered into on or after June 23, 2008.  See 73 Fed. Reg. 29,852, 29, 866 (May 22, 2008).  In this case, the fee agreement was entered into in April 2006.  Hence, the old law governing attorney fee agreements is controlling.   

Under the law, a VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  (An award of past-due benefits will not always result in a cash payment to a claimant or an appellant.  For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay.)  38 C.F.R. § 20.609(h) (2007).  

In October 2009, the Board granted entitlement to service connection for a low back disability.  In December 2009, the RO implemented the decision and assigned a 20 percent evaluation effective October 4, 2000.  The corresponding notice letter advised that part of the Veteran's compensation would be withheld due to the receipt of military retired pay.  

By letter dated December 24, 2009, VA advised the Attorney that the total amount of past-due benefits resulting from the award was computed as $12,574.00 and that twenty percent of the past-due benefits was $2,514.80.  

In January 2010, the RO issued an attorney fee eligibility decision.  It was noted that the fee and fee agreement met the appropriate legal requirements and that the Attorney was entitled to direct payment of fees in the amount of $2,514.80.  

In the February 2010 notice of disagreement, the Attorney argued that the amount of past-due benefits was erroneously calculated.  The Attorney requested that he be advised of any issue related to retired pay withholding and argued that the award of attorney fees was to be based upon the amount of the grant of benefits, not on the amount that a veteran is permitted to receive limited by other considerations.  See Snyder v. Nicholson, 489 F.3d 1213 (Fed. Cir. 2007) (attorney entitled to payment, per attorney fee agreement, that was equal to 20 percent of total past-due benefits awarded based on a 70 percent disability rating, even though, pursuant to statute, monthly compensation was reduced due to incarceration).  The attorney also submitted a chart depicting what they thought was the correct calculation.  Specifically, that the Veteran was due $20,412.00 in past-due benefits and the attorney fee amount should have been $4,082.00.  

A December 2009 Report of Contact with the Defense Finance and Accounting Service (DFAS) indicates that the Veteran was "receiving [G]uard/[R]eserve retirement.  Therefore,  he was not eligible for payments prior to age 60."  DFAS had nothing to dispute the fact that he began receiving retirement pay in December 2005.  A January 2010 letter from DFAS indicates the Veteran's monthly gross pay effective January 2010.  On review, the Board is unable to determine the date the Veteran actually began receiving retirement benefits or how the RO calculated the retirement-pay offset.  On remand, the RO should obtain verification of the start date and amounts of retirement pay.  Additionally, a formal accounting of all benefits payable due to the Attorney's representation and any corresponding withholding should be prepared.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact DFAS and verify the date that the Veteran began receiving military retirement benefits.  The monthly amounts paid must be obtained.  

2.  Thereafter, the RO/AMC must prepare a written formal accounting of the benefits the Veteran was entitled to pursuant to the Attorney's representation and of any withholding for retirement pay.  The RO/AMC should indicate how the amount of withholding was determined.  A copy of this accounting must be provided to the appellant and he must be provided an opportunity to respond.

3.  Upon completion of the foregoing, the RO/AMC must readjudicate the claim of eligibility for payment of attorney fees in excess of $2,514.80 from past-due benefits, to include whether the attorney fees were correctly calculated.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



